Citation Nr: 0418544	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  01-04 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis of the right shoulder to include as secondary to 
service-connected disability of the left ankle.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis of the left hip to include as secondary to service-
connected disability of the left ankle.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis of the left knee to include as secondary to 
service-connected disability of the left ankle.

4.  Entitlement to service connection for arthritis of the 
left foot to include as secondary to service-connected 
disability of the left ankle.

5.  Entitlement to service connection for arthritis of the 
right hand to include as secondary to service-connected 
disability of the right wrist.

6.  Entitlement to service connection for arthritis of the 
left hand to include as secondary to service-connected 
disability of the left ankle or right wrist.

7.  Entitlement to service connection for arthritis of the 
right foot to include as secondary to service-connected 
disability of the left ankle.

8.  Entitlement to a disability rating in excess of 10 
percent for arthritis of the left ankle.  

9.  Entitlement to a disability rating in excess of 10 
percent for postoperative removal, ganglion cyst of the right 
wrist.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from April 1951 to 
May 1953, and from August 1953 to April 1955.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.


As to the issues of whether new and material evidence has 
been submitted to reopen claims of entitlement to service 
connection for arthritis of the right shoulder, left hip and 
left knee, and service connection for arthritis of the left 
hand and the right foot to include on a secondary basis, this 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.  


FINDINGS OF FACT

1.  The probative and competent medical evidence of record 
reasonably establishes that arthritis of the left mid foot 
and toes cannot satisfactorily be dissociated from the 
service-connected disability of the left ankle.  

2.  The probative and competent medical evidence of record 
reasonably establishes that arthritis of the right hand 
cannot satisfactorily be dissociated from service connected 
ganglion cyst removal of the right wrist.  

3.  The manifestations of the arthritis of the left ankle 
more nearly approximate marked limitation of motion.  

4.  The postoperative scar from removal of a ganglion cyst of 
the right wrist is productive of tenderness and pain with no 
evidence of limitation on function of part affected or 
comprising an area or areas exceeding 12 square inches (77 
square centimeters).


CONCLUSIONS OF LAW

1.  Arthritis of the left mid foot and the toes of the left 
foot is proximately due to or the result of service connected 
disability of the left ankle.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310(a) (2003).

2.  Arthritis of the right hand is proximately due to ore the 
result of a service-connected disability of the right wrist.  
38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 
3.310(a).

3.  The criteria for an increased evaluation of 20 percent 
for arthritis of the left ankle have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5271 (2003).

4.  The criteria for a disability rating in excess of 10 
percent for postoperative scar, removal of a ganglion cyst of 
the right wrist have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.118, 
Diagnostic Code, 7801, 7804, 7805 (effective prior to and 
after August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service Connection for Arthritis of the left Foot and Right 
Hand

The record shows that service connection for postoperative 
ganglion cyst had been in effect from March 1964.  A VA 
examiner in August 1992 commented that the veteran had 
limited range of motion of the right wrist and that this may 
well be from arthritis.  There was normal radiology for the 
right wrist in 1995.  The record shows the veteran submitted 
a claim in June 1992 to establish service connection for the 
"left foot" and that the rating decision in September 1992 
did not address it.  An X-ray of the left foot in August 2000 
was interpreted as showing possible early osteomyelits of the 
fifth metatarsal bone.  VA outpatient reports late in 2000 
note his complaint of right wrist pain and report good range 
of motion and no effusion.  The assessment was no acute 
arthritis of the wrist.  


A VA general medical examiner early in 2001 noted that the 
claims file was available and found the veteran complaining 
of constant right hand pain.  The diagnoses included 
arthritis in the right wrist.  The examiner believed that at 
least as likely as not that right hand arthritis was due to 
experiences in the service including surgery.  An X-ray was 
read as showing mild subluxation in first carpal metacarpal 
joint and no other evidence of joint disease.  

A VA examiner in February 2002 reported that the veteran 
lacked extension at the metacarpal phalangeal joints and the 
distal and proximal interphalangeal joints secondary to pain 
that was localized in the well-healed scar over the right 
wrist.  An X-ray of the hands in 2002 was read as showing 
minimal osteoarthritis and the impression was mild 
osteoarthritis.  The examiner opined that it was at least as 
likely as not that the arthritis of the fingers of the right 
hand is not related to the ganglion cyst removal and that it 
would have been highly unusual for this to have occurred.  
The examiner felt that the veteran's previous occupation as a 
barber led to the belief that the two were not associated.  

The examiner in February 2002 opined that the osteoarthritis 
of the mid foot could be attributed to the posttraumatic 
arthritis of the tibitalar joint, but that it was at least as 
likely as not that the osteoarthritis of the toes of the left 
foot was not directly related to the posttraumatic findings 
of the left ankle.  An X-ray obtained early in 2002 of ankles 
and feet was read as showing arthritic changes and the 
impression included osteoarthritis.   


Increased ratings for arthritis of the left ankle and post-
operative removal, ganglion cyst of the right wrist.

The record shows that the 10 percent evaluation for traumatic 
arthritis of the left ankle under Diagnostic Code 5010 has 
been in effect from the effective date of service connection 
in August 1980 and is protected.  The record shows that the 
initial 0 percent evaluation for postoperative ganglion cyst 
had been in effect from the effective date of service 
connection in March 1964.  
In June 1992 the RO increased the rating to the current 10 
percent under Diagnostic Code 7805 based upon an examiner's 
finding of tenderness over the incision site on the right 
wrist.  More recently the RO changed the Diagnostic Code to 
7804 (see March 2004 rating decision).

A VA examination in 1998 noted mild degenerative changes of 
the ankle on X-ray but no clinical evaluation of the ankle 
then or in contemporaneous outpatient reports.  The VA 
examination in 1998 or contemporaneous outpatient reports did 
not contain specific information for rating the disability of 
the right wrist.  

With the claim for increase in 1999 a VA examiner noted the 
complaints of pain, limited motion and pain with ambulation 
as well as diabetic ulcers of the lower extremities and 
pitting edema of the ankle.  Dorsiflexion was 5 degrees and 
plantar flexion 20 degrees.  There was no instability but the 
examiner indicated that pain was produced with testing.  The 
impression was left ankle osteoarthritis.

According to the scar examiner the veteran stated that the 
left ankle did not give him any significant difficulties.  
The examiner reported a left ankle scar was not tender or 
adherent, of normal texture with no breakdown, elevation or 
depression and minimal disfigurement.  The diagnosis was left 
ankle scar secondary to laceration ankle injury.  The 
examiner reported the veteran had 4 cm x 2 mm-wide scar of 
the dorsal wrist.  There was no pain with the scar but 
minimal tenderness of the underlying wrist in association 
with the scar.  It was described as tan-white, somewhat 
depressed with a small amount of underlying tissue loss.  
There was no ulceration, inflammation, edema or keloid 
formation and minimal disfigurement.  The diagnosis was scar 
on the right wrist secondary to ganglion removal.

VA outpatient reports late in 2000 note his complaint of 
right wrist pain and report a superficial scar with good 
range of motion.  

A VA examiner in early 2001 noted ulceration of lower 
extremities and that veteran wore a special boots because of 
foot and leg swelling.  A VA examiner in early 2001 reported 
only a 5 cm scar on the right wrist.  



A VA examiner early in 2002 noted the veteran's complaint of 
pain and tenderness over the scar especially when he 
attempted to extend the fingers.  The scar over the dorsal 
wrist was described as well healed with palpable tenderness 
of the wrist in the area of the scar.  The examiner noted 
there was no tendon involvement based upon the information 
provided.  

Both VA examiners in 2002 noted the lower extremity effects 
of diabetes.  The VA examiner in May 2002 reported the 
veteran had markedly restricted motion of the left ankle 
secondary to pain from adjacent soft tissue wounds.  
Dorsiflexion of 5 degrees and plantar flexion of 10 degrees 
was reported as being restricted secondary to open wound of 
the distal leg.  

The examiner's impression was that the veteran had minimal 
degenerative changes of the left ankle and that he apparently 
had sustained a mild left ankle injury.  Earlier radiographs 
of the left ankle were noted as disclosing tibitalar joint 
and talonavicular arthritis.  


Criteria

General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

If not shown in service, service connection may be granted 
for osteoarthritis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).



The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for a disorder that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2003); 
Allen v. Brown, 7 Vet. App. 439 (1995).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of continuity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.


The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2003), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  A lay person is not, however, competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one which a lay person's 
observations is competent.  See Savage, 10 Vet. App. at 495-
97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Increased Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Separate diagnostic codes identify the various disabilities.  
In view of the number of atypical instances, it is not 
expected that all cases will show all the findings specified.  
38 C.F.R. § 4.21.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
Otherwise, the lower rating is to be assigned.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2003).

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations, which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2003).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2003).  





The United States Court of Appeals for Veterans Claims (CAVC) 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  

The CAVC has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Pertinent diagnostic codes and associated criteria for rating 
scar disabilities prior to August 30, 2002, are reported 
below.

For disfiguring scars of the head, face or neck, a 
noncompensable evaluation may be assigned when slight, 10 
percent when moderately disfiguring; 30 percent when severe, 
especially if producing a marked and unsightly deformity of 
eyelids, lids, or auricles; and 50 percent when there is 
complete or exceptionally repugnant deformity of one side of 
face or marked or repugnant bilateral disfigurement.  
38 C.F.R. § 4.118; Diagnostic Code 7800.

Note: When in addition to tissue loss and cicatrisation there 
is marked discoloration, color contrast, or the like, the 50 
percent rating under Code 7800 may be increased to 80 
percent, the 30 percent to 50 percent, and the 10 percent to 
30 percent.  The most repugnant disfiguring conditions, 
including scars and diseases of the skin, may be submitted 
for central office rating, with several unretouched 
photographs.  38 C.F.R. § 4.118; Diagnostic Code 7800.

For third degree scars and burns, a 10 percent evaluation may 
be assigned for an area or areas exceeding 6 square inches 
(38.7 centimeters squared); a 20 percent evaluation may be 
assigned for an area or areas exceeding 12 square inches 
(77.4 centimeters squared); a 30 percent evaluation may be 
assigned for an area or areas exceeding one-half square foot 
(0.05 meters squared); a 40 percent evaluation may be 
assigned for an area or areas exceeding 1 square foot (0.1 
meter squared).  38 C.F.R. § 4.118; Diagnostic Code 7801.

Note (1): Actual third degree residual involvement required 
to the extent shown under 7801.

Note (2); Ratings for widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined.  
38 C.F.R. § 4.118; Diagnostic Code 7801.

A 10 percent evaluation may be assigned for second degree 
scars or burns for an area or areas approximating 1 square 
foot (0.1 meter squared).  38 C.F.R. § 4.118; Diagnostic Code 
7802.

Note: See Note (2) under diagnostic code 7801.  38 C.F.R. 
§ 4.118; Diagnostic Code 7802.

A 10 percent evaluation may be assigned for superficial scars 
which are poorly nourished, with repeated ulceration.  
38 C.F.R. § 4.118; Diagnostic Code 7803.
A 10 percent evaluation may be assigned for superficial scars 
which are tender and painful on objective demonstration.  
38 C.F.R. § 4.118; Diagnostic Code 7804.
Other scars are rated on limitation on function of part 
affected.  38 C.F.R. § 4.118; Diagnostic Code 7805.

Pertinent diagnostic codes and associated criteria for rating 
scar disabilities effective August 30, 2002, are reported 
below.


For disfigurement of the head, face or neck, a 10 percent 
evaluation may be assigned for one characteristic of 
disfigurement; 30 percent with visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristic of disfigurement; a 50 percent 
evaluation may be assigned with visible or palpable tissue 
loss and either gross distortion or asymmetry of two features 
or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement; an 80 percent 
evaluation may be assigned with visible or palpable tissue 
loss and either gross distortion or asymmetry of three or 
more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips, or; with six or more characteristics of disfigurement.  
38 C.F.R. § 4.118; Diagnostic Code 7800.

Note (1): The 8 characteristics of disfigurement, for 
purposes of evaluation under § 4.118, are:

Scar 5 or more inches (13 or more centimeters) in length.
Scar at least one-quarter inch (0.6 centimeter) wide at 
widest part.
Surface contour of scar elevated or depressed on palpation.
Scar adherent to underlying tissue.

Skin hypo-or hyper-pigmented in an area exceeding six square 
inches (39 square centimeters).  Skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 square centimeters).

Underlying soft tissue missing in an area exceeding six 
square inches (39 square centimeters).

Skin indurated and inflexible in an area exceeding six square 
inches (39 square centimeters).

Note (2); Rate tissue loss of the auricle under DC 6207 (loss 
of auricle) and anatomical loss of the eye under DC 6061 
(anatomical loss of both eyes) or DC 6063 (anatomical loss of 
one eye), as appropriate.

Note (3): Take into consideration unretouched color 
photographs when evaluating under these criteria.  38 C.F.R. 
§ 4.118; Diagnostic Code 7800.

For scars other than head, face, or neck, that are deep or 
that cause limited motion, a 10 percent evaluation may be 
assigned for an area or areas exceeding 6 square inches (39 
square centimeters); a 20 percent evaluation may be assigned 
for an area or areas exceeding 12 square inches (77 square 
centimeters); a 30 percent evaluation may be assigned for an 
area or areas exceeding 72 square inches (465 square 
centimeters); a 40 percent evaluation may be assigned for an 
area or areas exceeding 144 square inches (929 square 
centimeters).  38 C.F.R. § 4.118; Diagnostic Code 7801.

Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.

Note (2): A deep scar is one associated with underlying soft 
tissue damage.

For scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion: Area or 
areas of 144 square inches (929 square centimeters) or 
greater.

Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.

Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118; Diagnostic 
Code 7802.

A 10 percent evaluation may be assigned for unstable 
superficial scars.  38 C.F.R. § 4.118; Diagnostic Cod 7803.

Note (1): An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.

Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118; Diagnostic 
Code 7803.

A 10 percent evaluation may be assigned for superficial scars 
which are painful on examination.  38 C.F.R. § 4.118; 
Diagnostic Code 7804.

Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.

Note (2): In this case, a 10 percent evaluation will be 
assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation.

(See § 4.68 of this part on the amputation rule.) 38 C.F.R. 
§ 4.118; Diagnostic Code 7804.

Other scars may be rated on limitation of function of 
affected part.  38 C.F.R. § 4.118; Diagnostic Code 7805.

The CAVC has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  

Functional loss may be due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40 (2003).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2003).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  38 
C.F.R. § 4.59 (2003).

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Traumatic arthritis, Diagnostic Code 5010, is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.

The CAVC held in Hicks v. Brown, 8 Vet. App. 417 (1995), that 
once degenerative arthritis is established by x-ray evidence, 
there are three circumstances under which compensation may be 
available for service-connected degenerative changes:

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the Code or Codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added", and

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, Diagnostic Code 5003 (5010) is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate evaluation,  38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.  Finally, the CAVC noted 
that "Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful 
motion of a major joint or groups caused by degenerative 
arthritis that is established by x-ray evidence to be limited 
motion even though a range of motion may be possible beyond 
the point when pain sets in.  Hicks v. Brown, 8 Vet. App. 417 
(1995).


The CAVC has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Normal ankle dorsiflexion is 20 degrees.  Normal ankle 
plantar flexion is 45 degrees.  38 C.F.R. § 4.71a; Plate II.

A 40 percent evaluation may be assigned for ankylosis of an 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity.  

A 30 percent evaluation may be assigned for ankylosis of an 
ankle in plantar flexion, between 30 degrees and 40 degrees, 
or in dorsiflexion, between 0 degrees and 20 degrees.  

A 20 percent evaluation may be assigned for ankylosis of an 
ankle in plantar flexion, less than 30 degrees.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5270.

A 20 percent evaluation may be assigned for marked limited 
motion of an ankle.  A 10 percent evaluation may be assigned 
for moderate limited motion of an ankle.  38 C.F.R. § 4.71a; 
Diagnostic Code 5271.

A 20 percent evaluation may be assigned for ankylosis of 
subastragalar or tarsal joint in poor weight-bearing 
position, and 10 percent in good weight-bearing position.  
38 C.F.R. § 4.71a; Diagnostic Code 5272.

A 20 percent evaluation may be assigned for malunion of os 
calcis or astragalus with marked deformity, and 10 percent 
for moderate deformity.  38 C.F.R. § 4.71a; Diagnostic Code 
5273.

A 20 percent evaluation may be assigned for astragalectomy.  
38 C.F.R. § 4.71a; Diagnostic Code 5274.



Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a clam, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); 38 C.F.R. §§ 3.102, 4.3 (2001).


                                                                 
Analysis
Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified principally at 
38 C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issues of entitlement to 
service connection for arthritis of the left foot and the 
right hand and increased ratings for arthritis of the left 
ankle and a postoperative scar of the right wrist.  The Board 
is confident in this assessment because the evidence as 
presently constituted is sufficient in establishing a 
substantial grant of the benefits sought on appeal, 
specifically the service connection claims directed to the 
left foot and the right wrist and the increased rating for 
the left ankle to the maximum scheduler evaluation available 
for the manifestations associated with the service connected 
disability.  

In addition, the RO has had scar examinations that provide 
detailed information and allow for an informed determination 
of the claim under the current and former rating schemes.  
Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.

With regard to the right wrist scar, in the recent informal 
hearing presentation, the appellant implicitly waived any 
statutory right to notice as prescribed in the VCAA on this 
issue.  See Janssen v. Principi, 15 Vet. App. 370, 377 (2001) 
citing Williams v. Principi, 15 Vet. App. 189 (2001) (en 
banc), Tellex v. Principi, 15 Vet. App. 233, 240 (2001), and 
Maxson v. Principi, 15 Vet. App. 241, 242 (2001) (per curiam 
order), holdings that permitted waivers of consideration of 
the VCAA on appeal noting that in Tellex, and Maxson, a 
failure on the part of the represented parties to raise it 
was sufficient.  

For example the representative stated that this issue was 
being presented on the evidence of record but with regard to 
several other issues specific arguments were advanced to 
support remand or a favorable outcome on the merits.  This 
presentation being made after VCAA notices in April 2001 and 
July 2003 and January 2004 addressed the increased rating and 
a Supplemental Statement of the Case (SSOC) in December 2003 
is sufficient evidence of the desire to proceed on the record 
without formal notice of the changed rating scheme regarding 
scars or additional VCAA notice in view of the record which 
the representative had an opportunity to review in 
formulating argument to the Board on each issue.

Therefore, no useful purpose would be served in remanding or 
deferring this matter simply for further consideration of the 
VCAA by the RO.  This would result in additional and 
unnecessary burdens on VA, with no benefit flowing to the 
veteran.  
The CAVC has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In fact, the CAVC has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Here the veteran was provided a VCAA notice letter after the 
unfavorable RO determination regarding the rating for the 
right wrist scar in March 1999.

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  The 
veteran was afforded numerous opportunities to submit 
additional evidence.  It appears to the Board that the 
claimant has indeed been notified that he should provide 
or identify any and all evidence relevant to the claim.  

Through the VCAA notice letters and December 2003 SSOC 
the RO advised the veteran that it would secure service 
medical documentation and that he should identify and/or 
provide medical documentation of claimed disorders 
claimed to have originated in service.  He was advised 
that VA would provide substantiating VA examination 
where necessary.  In the SSOC he was informed that he 
should submit any other evidence he had.




All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been satisfied, the Board concludes that any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).  Having determined that 
the duty to notify and the duty to assist have been satisfied 
with respect to the issued being decided on the merits, the 
Board turns to an evaluation of these claims.  


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995).  

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service injury or disease 
and a current disability.  See Hickson, supra.

In the veteran's case at hand the Board notes that the first 
requirement to prevail on a claim of entitlement to service 
connection for a disability is the existence or presence of 
such disability.  He has been diagnosed with arthritis of the 
left foot and the right hand on several occasions.  

The second requirement to prevail on a service connection 
claim is medical, or in certain circumstances, lay evidence 
of in-service incurrence or aggravation or a link to a 
service-connected disability of the disease or injury at 
issue.  In the case there is credible nexus evidence.  

The third requirement in this case is that there be medical 
evidence of a nexus between the disability at issue and the 
veteran's service connected disability.  The VA physicians 
who also reviewed the veteran's medical records disagreed on 
whether the arthritis of the right hand was linked to the 
ganglion cyst removal.  One was clearly in favor of a 
relationship and the other was equivocally against it.  

On this issue the Board finds that there are two informed 
medical opinions from competent medical professionals who 
were familiar with the veteran's history.  To the extent that 
one opinion might be considered a contrary opinion of record, 
the conclusions that a disability is not at least as likely 
as not related to another disorder is simply stating that the 
disability may be so related.  In other words one VA examiner 
was more certain in opining in favor of the claim and the 
other was only equivocally against the claim.  Thus, the 
benefit of the doubt is applicable and service connection for 
arthritis of the right hand on a secondary basis is granted.  


Regarding arthritis of the left foot, the VA physician who 
reviewed the veteran's medical records concluded the 
arthritis of the mid foot was as likely as not linked to the 
service connected traumatic arthritis of the left ankle.  The 
examiner was at best equivocal against a relationship between 
the disability of the ankle and the development of arthritis 
of the toes of he left foot.  

On this issue the Board finds that there is an informed 
medical opinion from a competent medical professional who was 
familiar with the veteran's history.  Again, a conclusion 
that a disability is not at least as likely as not related to 
another disorder is simply stating that the disability may be 
so related.  In other words such an opinion does not place 
the preponderance of the evidence against the claim.  Again, 
the benefit of the doubt is applicable and service connection 
for arthritis of the left mid foot and toes on a secondary 
basis is granted.  

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
claimed disabilities are or are not related to his service 
connected disorders.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Thu, the Board finds that the evidentiary 
record, with application of all pertinent criteria, supports 
a grant of entitlement to service connection for arthritis of 
the right hand and arthritis of the left mid foot and toes.  
38 C.F.R. §§ 3.102, 3.303, 3.310.


Increased Evaluations

The veteran seeks an increase in the current 10 percent 
evaluation for his left ankle.  The Board's application of 
the pertinent governing criteria to the disability at issue 
does permit the grant of an increased evaluation on a 
schedular basis.  

The medical documentation on file has been negative for 
ankylosis of the ankle that would provide a schedular basis 
for an evaluation greater than 20 percent.  However, the 
Board concludes that overall there is sufficient impairment 
from the service connected disability to more nearly 
approximate marked limited motion which qualifies the veteran 
for the 20 percent evaluation.  This is the maximum schedular 
evaluation under diagnostic code 5271.  
The veteran does not have ankylosis which would warrant a 
higher evaluation under a different diagnostic code.  In 
essence the limitation of motion noted on the 2001 
examination would be sufficient evidence of marked limitation 
of motion or at least more nearly approximate the degree of 
impairment that the rating scheme contemplates.  The more 
recent examination found additional limitation of motion 
being related to a nonservice-connected disability.  In any 
event the prior examination did not associate the appreciably 
limited motion with a nonservice-connected disability.

With respect to functional loss due to pain or other 
pathology with application of the criteria under 38 C.F.R. 
§§ 4.40, 4.45, 4.59, the Board may not consider an additional 
evaluation for additional functional loss due to pain and the 
additional pathology discussed above under sections 4.40 and 
4.45 as the veteran receives the highest rating available for 
his impairment.  As to section 4.59 with respect to 
arthritis, the RO had rated the disability of the left ankle 
under diagnostic code 5010 and this allows for a minimum of 
10 percent under section 4.59.  In view of the foregoing the 
Board finds that the record does support the assignment of a 
20 percent evaluation but not greater for the disability of 
the left ankle.  

The veteran is dissatisfied with the 10 percent evaluation 
assigned for his service-connected scar of the right wrist 
from a ganglion cyst removal.  However, the Board's 
application of the previous and amended criteria for rating 
scars does not permit assignment of a higher evaluation.  In 
this regard the Board notes that under the previous rating 
criteria a 10 percent evaluation is the maximum schedular 
evaluation assignable for a tender and painful scar.  This is 
the veteran's case.

The veteran suffers from a tender and painful scar that is 
now rated as 10 percent disabling under diagnostic code 7804.  
His right wrist scar is well healed and not productive of 
poor nourishment with repeated ulceration.  Even if this were 
so, he would still be entitled to no more than a maximum 
evaluation of 10 percent under diagnostic code 7803 under the 
previous criteria.  


Under diagnostic code 7805 under the previous criteria, the 
veteran would fare no better.  In this regard the Board notes 
that a rating may be assigned on limitation of function of 
part affected on account of the scar.  Recent examination 
shows a VA examiner concluded the arthritis of the fingers 
was likely as not related to the cyst removal and a rating 
for any functional impairment associated with arthritis is 
needed.  The important point is that there is no limitation 
of function associated with the scar.  Other previous 
diagnostic criteria are not applicable to the veteran's case 
at hand since the scar at issue does not involve the head, 
face, or neck, or a scar residual to burning.

A similar situation exists with respect to application of the 
amended criteria effective August 30, 2002.  Under diagnostic 
code 7804, a 10 percent evaluation is the maximum schedular 
evaluation for a painful scar.  In the same regard, a 10 
percent evaluation is the maximum schedular evaluation for an 
unstable superficial scar under diagnostic code 7803.  Under 
diagnostic code 7805, the clinical situation is the same as 
under the previous criteria.  Again, under the revised 
criteria, the evaluations assignable under diagnostic code 
7800 are not for application, as the veteran's scar at issue 
does not involve the head, face, or neck.  

The evaluations assignable under diagnostic code 7801 are 
also not applicable because the right wrist scar has not been 
shown to be productive of limited motion.  No examiner 
implied or expressed the opinion that there was limitation of 
motion linked to the wrist scar.  Additionally, the scar 
dimensions place it out of consideration for assignment of 
any of the higher disability evaluations under diagnostic 
code 7801 for scars other than those on the head, face, or 
head.  Also there is now coexisting disability of the right 
hand that must be initially rated and the Board is mindful of 
the prohibition against pyramiding.  38 C.F.R. § 4.14.

The veteran, for the purpose of application of all possible 
provisions of the rating schedule, is receiving the maximum 
schedular evaluation possible under the previous or amended 
criteria, neither of which are more favorable to his claim.  
No question has been presented as to which of two evaluations 
would more properly classify the severity of his right wrist 
scar.  38 C.F.R. § 4.7.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for the service-connected 
scar of the right wrist.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


Extraschedular Evaluation

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
did not provide the criteria for extraschedular evaluation 
and did not discuss them in the 1999 rating decision or the 
statement of the case in late 2000 or the supplemental 
statement of the case it issued late in 2003.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or the Under Secretary for review 
for consideration of extraschedular evaluation under the 
provisions of 38 U.S.C.A. § 3.321(b)(1).  
In this regard, the record is clear that the veteran's major 
disabling conditions have been the focus of substantial 
medical treatment rather than the service-connected 
disabilities of left ankle or the right wrist.

The current evaluation of 10 percent adequately compensates 
the veteran for the nature and extent of severity of his 
right wrist scar.  As noted previously the grant of service 
connection for the right hand arthritis will require initial 
rating consideration at the RO.  Further, the Board has found 
an adequate basis in the rating schedule to increase the 
rating for the left ankle disability.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this matter.

ORDER

Entitlement to service connection for arthritis of the left 
foot is granted.

Entitlement to service connection for arthritis of the right 
hand is granted.  

Entitlement to an increased evaluation of 20 percent for 
arthritis of the left ankle is granted, subject to the 
regulations governing criteria referable to the payment of 
monetary awards.  

Entitlement to an evaluation in excess of 10 percent for 
postoperative removal, ganglion cyst of the right wrist is 
denied.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

Regarding the issues of entitlement to service connection for 
arthritis of the right shoulder, left hip and left knee to 
include on a secondary basis, the representative's argument 
that the VA examinations in 2002 did not address secondary 
service connection based on aggravation appears valid from a 
review of the examination reports, specifically the medical 
opinion provided in the May 2002.  The question of service 
connection based on aggravation is an intertwined issue, 
arguably a newly raised but connected with the previously 
denied claims for secondary service connection.  The RO 
decided to provide a current examination but it was 
incomplete in not addressing the theory of aggravation under 
Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board cannot overlook that these claims were previously 
considered and denied in 1993 and 1994 rating decisions that 
were not timely appealed.  So the question at issue in part 
is whether new and material evidence has been submitted to 
reopen the claims for the right shoulder, left hip and left 
knee arthritis.  The June 2002 rating decision and the 
December 2003 statement of the case treated these issues 
without regard to finality.  

In addition the VCAA letters in April 2001 and January 2004 
that were directed to service connection issues did not 
discuss new and material evidence which is relevant in 
connection with the left hip, left knee and right shoulder 
claims since the claims are not limited to the theory of 
secondary service connection based on aggravation.

Also there was no opinion regarding service connection based 
on aggravation for the arthritis of the left hand or the 
right foot.  There was X-ray evidence of arthritis of the 
left hand and the right foot and, apparently, there is a 
claim it is related to a service connected disability 
including secondary service connection based on aggravation.  
The February 2002 opinion was too vague regarding the right 
foot and the left hand and the record lacks other evidence 
for an informed determination.  Thus a medical 
examination/opinion would be necessary to decide these 
claims.  See for example Charles v. Principi, 16 Vet. App. 
370 (2002).  



The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The Board is of the opinion that a contemporaneous, 
comprehensive VA special orthopedic examination of the 
veteran would materially assist in the adjudication of his 
appeal.  See, e.g., 38 C.F.R. § 4.1 (2003). ("It 
is...essential both in the examination and in the evaluation of 
the disability, that each disability be viewed in relation to 
its history.") See also Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).
("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  Accordingly, further development is warranted.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who treated him 
for his right shoulder, left hip, left 
knee, right foot and left hand since 
service.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  

All identified private treatment records 
should be requested directly from the 
healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2).

5.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
available appropriate medical specialist 
including on a fee basis if necessary for 
the purpose of ascertaining whether his 
right shoulder, left knee, left hip, 
right foot and left hand arthritis are 
aggravated by a service-connected 
disability of the left ankle and/or right 
wrist.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  It is requested that the 
examiner address the following medical 
issues:

The examiner must opine as to whether it 
is at least as likely as not that 
service-connected disability of the left 
foot and/or right wrist aggravates 
arthritis of the right shoulder, left 
knee or left hip, the right foot or the 
left hand.  If such aggravation is 
determined to exist, the examiner must 
address the following medical issues:


(1) The baseline manifestations which are 
due to the effects of arthritis of the 
respective joints;

(2) The increased manifestations which, 
in the examiner's opinion, are 
proximately due to service-connected 
disabilities of the left ankle and/or the 
right wrist based on medical 
considerations; and

(3) The medical considerations supporting 
an opinion that increased manifestations 
of arthritis are proximately due to 
service-connected disabilities.

Any opinions expressed by the medical 
examiner must be accompanied by a 
complete rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

7.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claims on appeal 
to include consideration of whether new 
and material evidence has been submitted.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal, including new and material evidence as 
indicated.  A reasonable period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claims and may result in a denial.  38 C.F.R. 
§ 3.655 (2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



